Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11 and 13-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a second voltage to the electrode and modifying one or more operational parameters of the electrode such that the electrode advances toward the alignment point by a second distance after the electrode advances toward the alignment point by the first distance”; “a third voltage to the electrode and modifying the one or more operational parameters of the electrode such that the electrode advances toward the alignment point by a third distance after the electrode advances toward the alignment point by the second distance”; and “applying, by the controller, a fourth voltage to the electrode and modifying the one or more operational parameters of the electrode such that the electrode advances toward the alignment point by a fourth distance after the electrode advances toward the alignment point by the third distance, in lines 10-13, 20-23 and 27-30.  
It is unclear what additional structure is required for the controller to receive the depth indication of a first second and third distance, to execute the method claimed? However paragraph 00022 of applicant’s specification does disclose that “the guide assembly 120 of system 100 may be mechanically and electrically coupled to electrode 102 such that guide assembly 120 may exert mechanical and positional control of electrode 102 to allow a user to achieve the desired placement and positional alignment of electrode 102 relative to work piece 112”. Therefore the examiner suggest amending claim 1 to include the structure of the guide assembly in combination with the controller and to indicate how the guide assembly and controller are connected so that the positioning of the electrode is to the desired depth.   

Claim 1 recites the limitation "positioning, by a controller, a first end of an electrode in the direction of the alignment point of the workpiece" in lines 3-4.  It is unclear how the alignment point of the work piece is defined? It appears that the alignment point of a work piece is any reference point used to place the work piece into a certain position. However it is unclear how the electrode can advance toward that work piece reference point if the work piece reference point is not direct linear path of electrode? The examiner suggest amending claim 1 to define the alignment point of the work piece in accordance to applicant’s specification paragraph 00026, 00030, 00039; Figures 1-2C.  

Claim 11 recites the limitation “commanding the logic circuit to apply a second voltage to the electrode and to modify one or more operational parameters of the electrode such that the guide assembly advances the electrode toward the alignment point by a second distance after the guide assembly advances the electrode toward the alignment point by the first distance”; “wherein the first flow area is greater than the second flow area; commanding the logic circuit to apply a third voltage to the electrode and to modify the one or more operational parameters of the electrode such that the guide assembly advances the electrode toward the alignment point by a third distance after the guide assembly advances the electrode toward the alignment point by the second distance”; and “commanding the logic circuit to apply a fourth voltage to the electrode and modifying the one or more operational parameters of the electrode such that the guide assembly advances the electrode toward the alignment point by a fourth distance after the guide assembly advances the electrode toward the alignment point by the third distance”, in lines 10-13, 20-23 and 27-30.  
It is unclear what the relationship is between the logic circuit and the guide assembly in order for the controller to receive the depth indication of a first second and third distance, to execute the method claimed? Applicant’s specification disclose in paragraphs 00022-00023, that “Controller 122 (i.e. logic circuit) may be in communication with the guide assembly 120 of system 100” or that “the guide assembly 120 and controller 122 are integrated within an exemplary electrical discharge machining system such as the Microfor FP1 EDM manufactured by Posalux SA Switzerland”. Therefore the examiner suggest amending claim 1 to indicate how the logic circuit and guide assembly are connected so that the electrode is positioned to the desired depth.   

Claim 11 recites the limitation "commanding a guide assembly to position a first end of an electrode in a direction of an alignment point of a workpiece" in lines 2-3.  It is unclear how the alignment point of the work piece is defined? It appears that the alignment point of a work piece is any reference point used to place the work piece into a certain position. However it is unclear how the guide assembly positioning the electrode can advance toward that work piece reference point if the work piece reference point is not direct linear path of electrode? The examiner suggest amending claim 11 to define the alignment point of the work piece in accordance to applicant’s specification paragraph 00026, 00030, 00039; Figures 1-2C.  

Claim 19 recites the limitation "the electrode to produce the one or more sparks having different voltage characteristic when the one or more sparks are directed toward the alignment point of the work piece" in lines 9-11.  It is unclear how the alignment point of the work piece is defined? It appears that the alignment point of a work piece is any reference point used to place the work piece into a certain position. However it is unclear how the guide assembly positioning the electrode can advance toward that work piece reference point if the work piece reference point is not direct linear path of electrode? The examiner suggest amending claim 19 to define the alignment point of the work piece in accordance to applicant’s specification paragraph 00026, 00030, 00039; Figures 1-2C.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is rejected under 35 U.S.C. 102(a1) as being anticipated by Koa et al (US 7,572,997 B2 as previously recited).
With respect to claim 19, Koa et al discloses an apparatus 10 comprising: a controller 12 including at least one processor and memory (Col. 4, lines 4-15; Figure 1); a guide assembly 26 coupled to the controller 12 (Col. 2, lines 44-54; Figure 1); and an electrode 16 coupled to the guide assembly 26 and configured to discharge one or more sparks toward a work piece 18 (i.e. Col. 2, lines 44-67; Figures 1-2E), wherein the memory contains instructions that when executed by the processor causes (Col. 4, lines 1-23; Figure 1): at least one of: the guide assembly 26 to rotate the electrode 16 (Col. 3, lines 3-15; Figures 1-2E); the electrode 16 to produce the one or more sparks having different voltage characteristic (i.e. such as 180-200 Volts as disclosed in Figures 1-2B) when the one or more sparks are directed toward the alignment point 20 of the work piece 18 (Col. 2, line 55 thru Col. 3, line 2; Col. 4, lines 54-67; Figure 1-2E); the controller 12 to adjust one or more operational parameters (i.e. such as modifying the polarity, the voltage, the current, and the depth of electrode as disclosed in applicant’s specification paragraph 0031) of the electrode 16 and the guide assembly 26 to advance the electrode 16 toward the alignment point 20 by a first distance (i.e. as shown in Figures 1-2B) to create a first orifice section (i.e. the examiner defines first orifice section as a positive tapered hole in inlet section of the orifice as disclosed in paragraphs 0024 and 0026 of applicant’s specification. Thus the first section is the top opening of spray hole 34, 36 as shown in Figure 2E of Koa; Col. 5, lines 18-42; Figure 1-2B).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koa et al (US 7,572,997 B2 as previously recited) in view of Joslin (US 3,793,169 A as previously recited) in further view of Hockenberger (US 6,644,565 B2 as previously recited).
With respect to claim 1, Koa et al discloses of a EDM apparatus using a method for producing an inverted tapered hole (Abstract; Col. 2, lines 46-54; Figures 1-2E) comprising: identifying an alignment point 20 of a workpiece 18 (Col. 4, lines 53-67; Figure 1); positioning, by a controller 12, a first end of an electrode 16 in the direction of the alignment point 20 of the workpiece 18 (Col. 4, lines 53-67; Figure 1); applying a first voltage (i.e. such as 180-200 Volts as shown Figures 1-2B; Col. 2, line 55 thru Col. 3, line 2; Col. 4, lines 25-52; Figure 2A-2B), by the controller 12, to the electrode 16 wherein the applied first voltage (i.e. such as 180-200 Volts as shown in Figures 1-2B) generates a spark (Col. 2, line 55 thru Col. 3, line 2; Col. 4, lines 25-52; Figure 1); rotating, by the controller 12, the electrode 16 in a first direction (i.e. at a downward direction into the hole; Col. 3, lines 3-15; Figures 1-2E); advancing, by the controller 12, the electrode 16 toward the alignment point 20 by a first distance (i.e. the first distance can be either Figures 1-2A or Figure 2B) wherein advancing the electrode 16 and applying the first voltage (i.e. such as 180-200 Volts as disclosed in Figures 2A-2B) create a first orifice section 34 (i.e. the examiner defines first orifice section as a positive tapered hole in inlet section of the orifice as disclosed in paragraphs 0024 and 0026 of applicant’s specification. Thus the first section is the top opening of spray hole 34, 36 as shown in Figure 2E of Koa; Col. 5, lines 18-42; Figure 1-2B); applying, by the controller 12, a second voltage (i.e. such as 240 Volts. The first and second voltages can be the equal or different as disclosed in Figure 2C of Koa) to the electrode 16 and modifying one or more operational parameters (i.e. such as modifying the polarity, the voltage, the current, and the depth of electrode as disclosed in applicant’s specification paragraph 0031) of the electrode 16 (Col. 2, line 65 thru Col. 3, line 2; Col. 4, lines 25-52; Figure 1, 2C) while the electrode advances toward the alignment point by a second distance after the electrode advances toward the alignment point by the first distance; and advancing, by the controller 12, the electrode 16 toward the alignment 20 point by the second distance (See Figure 2C of Koa) wherein advancing the electrode 16 and applying the second voltage (i.e. such as 240 Volts as disclosed in Figure 2C) create a second orifice section (i.e. the examiner defines the second orifice section as either the second increment or third increment as disclosed in paragraph 0024 of applicant’s specification. See the middle section with the smallest diameter of final orifice shown in Figure 2E of Koa; Col. 4, lines 25-52; Col. 5, lines 59 thru Col. 6, line 12; Figure 2C), wherein the first orifice section 34 (i.e. the inlet opening of the spray hole 34 as shown in Figure 2E of Koa) and the second orifice section (i.e. See middle section of final orifice in Figure 2E of Koa) form at least a first portion (i.e. the combination of the first orifice section and the second orifice section as shown in Figure 2E of Koa) of an orifice 34, 36 comprising a first flow area (i.e. the first section diameter is the first flow area for gases to flow; Figure 2E) associated with the first orifice section (Figure 2E) and a second flow area (i.e. the second section diameter is the second flow area for gases to flow; Figure 2E) associated with the second orifice section (Figure 2E) wherein the first flow area (i.e. the first diameter of the final spray hole diameter 34) is greater than the second flow area (i.e. the second diameter of the middle section of the final spray hole; Col. 5, lines 59 thru Col. 6, line 12; Figures 2E), applying, by the controller 12, a third voltage (i.e. such as 240 Volts. The first, second and third voltages can be the equal or different) to the electrode 16 and modifying the one or more operational parameters (i.e. such as polarity and depth of electrode, etc.) of the electrode 16 (Col. 2, line 65 thru Col. 3, line 2; Figure 2D) while the electrode advances toward the alignment point by a third distance after the electrode advances toward the alignment point by the second distance; advancing, by the controller 12, the electrode 16 toward the alignment point 20 (Figure 1) by the third distance (i.e. as shown in Figure 2D of Koa) wherein advancing the electrode 16 and applying the third voltage (i.e. such as 240 Volts) create a third orifice section 36 (i.e. bottom opening section of the final spray hole 34, 36 as shown in Figure 2E of Koa; Col. 6, lines 36-62; Figure 2E); applying, by the controller 12, a fourth voltage (i.e. such as 240 Volts. The first and second voltages can be the equal or different) to the electrode 16, and advancing, by the controller 12, the electrode 16 toward the alignment point by the fourth distance (i.e. the depth of the electrode as shown in Figure 2E of Koa) wherein advancing the electrode 12 and applying the fourth voltage (i.e. such as 240 Volts. The first and second voltages can be the equal or different) finishes the third orifice section (i.e. bottom opening of the final spray hole 34, 36 as in Figure 2E of Koa ; Col. 6, lines 36-62; Figure 1, 2E).
Koa et al is silent regarding applying, by the controller, a second voltage to the electrode and modifying one or more operational parameters of the electrode such that the electrode advances toward the alignment point by a second distance after the electrode advances toward the alignment point by the first distance; applying, by the controller, a third voltage to the electrode and modifying the one or more operational parameters of the electrode such that the electrode advances toward the alignment point by a third distance after the electrode advances toward the alignment point by the second distance; applying, by the controller, a fourth voltage to the electrode and modifying the one or more operational parameters of the electrode such that the electrode advances toward the alignment point by a fourth distance after the electrode advances toward the alignment point by the third distance; and advancing, by the controller, the electrode toward the alignment point by the fourth distance wherein advancing the electrode and applying the fourth voltage create the fourth orifice section, wherein the third orifice section and the fourth orifice section form at least a second portion of the orifice comprising a third flow area associated with the third orifice section and a fourth flow area associated with the fourth orifice section wherein the fourth flow area is greater than the third flow area.
However, Joslin teaches of an electrochemical machining apparatus (Figure 1),  a second voltage (i.e. power supply total voltage is 14, but the initial voltage of a hole can start at 10 volts and decay to 6 ½ voltage over time of drilling) to the electrode 14 and modifying one or more operational parameters (.i.e. first decreasing the current from a higher start current and next increasing current before finally decreasing current to off current; Figures 2-7) of the electrode 14 such that the electrode 14 advances toward the alignment point (i.e. anywhere from below the electrode initial starting point in a straight line to the below the work piece) by a second distance (i.e. any distance to form the hole 12; Figure 2) after the electrode 14 advances toward the alignment point by the first distance (Col. 3, lines 33-52); applying, by the controller 42, a third voltage (i.e. power supply total voltage is 14, but the initial voltage of a hole can start at 10 volts and decay to 6 ½ voltage over time of drilling) to the electrode 14 and modifying the one or more operational parameters (.i.e. second decreasing the current from a higher start current and next increasing current before finally decreasing current to off current; Figures 2-7) of the electrode 14 such that the electrode 14 advances toward the alignment point by a third distance (i.e. any distance to form the hole 12; Figure 2) after the electrode advances toward the alignment point by the second distance (Col. 3, lines 33-52); applying, by the controller 42, a fourth voltage (i.e. providing at most 14 volts total. In abstract the ECM apparatus allows the voltage, current and power to vary with depth to achieve the desired profile cross section ) to the electrode 14 and modifying the one or more operational parameters (.i.e. third decreasing the current from a higher start current and next increasing current before finally decreasing current to off current; Figures 2-7) of the electrode 14 (Col. 3, lines 33-52; Figure 1): and advancing, by the controller 42, the electrode 14 toward the alignment point by a fourth distance (i.e. any distance to form the hole 12; Figure 2) wherein advancing the electrode 12 and applying the fourth voltage (i.e. providing at most 14 volts total) causes formation of at least a fourth orifice section (i.e. Figure 2 shows an hour glass shaped hole with four different diameters; The outlet opening of the hour glass shaped hole is the fourth orifice section of figure 2), wherein the third orifice section (i.e. lower middle section of the bottom halve of the hour glass shaped hole in Figure 2) and the fourth orifice section (i.e. The outlet opening of the hour glass shaped hole is the fourth orifice section of figure 2) cooperate to form at least a second portion of the orifice (i.e., the combination of third and fourth orifice section as shown in Figure 2) comprising a third flow area (i.e. same as the lower middle diameter of the bottom halve of the hole as shown in Figure 2) and a fourth flow area (i.e. same as the diameter of the outlet section of the bottom halve of the hole in Figure 2) wherein the fourth flow area (i.e. same as the diameter of the outlet section of the bottom halve of the hole in Figure 2) is less than the third flow area (i.e. same as the lower middle diameter of the bottom halve of the hole as shown in Figure 2; Col. 2, lines 5-16; Col. 4, lines 17-29; Figures 1-2). 
Hockenberger teaches of varying a voltage to create the multiple cross sectional area of the injection port 20 shown in figure 3. Thus a fourth voltage by spark erosion (i.e. EDM machining is a type of spark erosion. All EDM uses an electrode) to the electrode and modifying the one or more operational parameters (i.e. varying the parameters of voltage, current, intensity, and feeding speed) of the electrode (Col. 3, lines 21-35; Figure 3). Hockenberger teaches of advancing the electrode (i.e. implied) and applying the fourth voltage create (i.e. the varying of voltage creates the variation in cross-sectional shape) a fourth orifice section 27 (Figure 3), wherein the third orifice section 21 and the fourth orifice section 27 form at least a second portion (i.e. lower portion of the injection port 21, 27; Figure 3) of the orifice 20 comprising a third flow area (i.e. diameter of third orifice section 21; Figure 3) associated with the third orifice section 21 and a fourth flow area (i.e. diameter of fourth orifice section 27; Figure 3) associated with the fourth orifice section 27 wherein the fourth flow area (i.e. diameter of fourth orifice section 27; Figure 3) is greater than the third flow area (i.e. diameter of third orifice section 21; Col. 3, lines 5-35; Figure 3).   
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Koa et al with Joslin, by modifying the method steps of controller that produces a second, third and fourth voltage with a three sectioned hole as taught by Koa to incorporate a controller to produces a first, second, third and fourth voltage to vary holes sizes in four sections as taught by Joslin, and in further view incorporate the four sectioned hole produced by various voltages as taught by Hockenberger, in order to provide for substantially uniform deep holes to be drilled at a relatively high feed rate.

With respect to claim 3, the modification of Koa et al and Joslin discloses substantially all features as set forth in claim 1 above, such that the first orifice section (i.e. the top opening of the final spray hole diameter 34, 36 as shown in Figure 2E) and the second orifice section (i.e. a middle portion of the final spray hole diameter 34, 36 as shown in Figure 2E) form at least a portion of an outlet section of the orifice 34, 36 (Col. 5, lines 18-34; Figures 1-2E); the third orifice section 36 (i.e. bottom open portion of the final spray hole diameter 36 as shown in Figure 2E) forms at least a portion of a middle section of the orifice 34, 36 ( Col. 6, lines 25-51; Figures 2E). 
 However the modification of Koa et al and Joslin is silent regarding the third orifice section forms at least a portion of a middle section of the orifice; the fourth orifice section forms at least a portion of an inlet section of the orifice; and the portion of the outlet section and the portion of the inlet section form a venturi shape.
However, Hockenberger teaches that the third orifice section 21 (i.e. upper middle section of the hole in Figure 3) forms at least a portion of a middle section 21-22, 25 of the orifice 20 (Figure 3); the fourth orifice section 27 (i.e. top portion of the hole 20) forms at least a portion of an inlet section of the orifice 20 (Col. 3, lines 5-20; Figure 3); and the portion of the outlet section 20, 22, 25, 28 (i.e. bottom portion of hole as shown in Figure 3) and the portion of the inlet section 21, 27 (i.e. top portion of hole as shown in Figure 3) form a venturi shape (.i.e. from wide to small then wide areas for flow of fluid; Col. 3, lines 5-35; Figure 3). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Koa et al and Joslin with Hockenberger, by modifying the three sectioned hole produced by the four different voltages as taught by Koa and Joslin with the four sectioned hole produced by various voltages as taught by Hockenberger, because Hockenberger provides an increase in efficiency in the conversion of the fuel pressure into a speed of the fuel stream fed in, and as a result the efficiency of fuel distribution in the engine, are increased.

With respect to claim 4, Koa et al discloses a diameter of the outlet section (i.e. top portion of Figure 2E hole) of the orifice 34, 36 has a diameter greater than a diameter of the middle section (i.e. Figure 2E middle section) of the orifice 34, 36 (Col. 6, lines 36-62; Figure 2E), and a diameter of the inlet section (i.e. bottom portion of Figure 2E hole) of the orifice 34, 36 has a diameter that is greater than the diameter of the middle portion (i.e. Figure 2E middle section) of the orifice 34, 36 (Col. 6, lines 36-62; Figure 2E).

With respect to claim 5, Koa et al teaches of third voltage (i.e. from 180-200 to 240 volts) with the third distance (i.e. Z-axis direction; Col. 6, lines 36-62; Figure 2E) 
Koa et al is silent regarding the fourth voltage is greater than the third voltage and the fourth distance is greater than the third distance.
However, Since Joslin teaches of a variable resistance or voltage derived there form may be utilized so as to adjust the current setting of the control current DC source as a function of depth, it would have been obvious for the ECM apparatus as taught by Joslin to teach that the fourth voltage is greater than the third voltage and the fourth distance is greater than the third distance (Col. 3, lines 44-52; Col. 4, lines 12-29; Figures 1-2).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Koa et al with Joslin, by modifying the method steps of controller that produces similar third and fourth voltages with a three sectioned hole as taught by Koa with the controller to produce a greater fourth voltage than the third to vary holes into four sections as taught by Joslin, because Joslin allows for substantially uniform deep holes to be drilled at a relatively high feed rate.
 
With respect to claim 6, Koa et al teaches that the second voltage (i.e. 240 volts; Col. 4, lines 35-52; Figures 2A-2E) is greater than the first voltage (i.e. 180-200 volts; Col. 4, lines 25-34) and the second distance (i.e. the Z-axis distance within reverse tapered hole as shown in Figure 2D-2E) is greater than the first distance (i.e. the Z-axis distance within reverse tapered hole as shown in Figure 2A-2C; Col. 4, lines 25-52). 

With respect to claim 7, Koa et al teaches that the one or more operational parameters (i.e. such as polarity, voltage, current, etc.) include at least one of a polarity of the electric charge applied to the electrode (Col. 2, line 61 thru Col. 3, line 2; Col. 5, lines 59 thru Col. 6, lines 12). 

With respect to claim 8, Koa et al teaches that the work piece 18 comprises at least a first portion 30 of a fuel injector nozzle 18 and the orifice 34, 36 is an injection orifice of the fuel injector nozzle 18 (Col. 1, lines 13-23; Col. 3, lines 55-61; Col. 4, lines 54-67; Figure 1). 

With respect to claim 9, Koa et al teaches of the applied first voltage generates a spark that contacts the workpiece 18 and causes material to be removed from the workpiece 18 thereby creating the first orifice section 34 (Col. 2, lines 44-67; Figure 1). 

With respect to claim 10, Koa et al teaches that the alignment point 20 of the work piece 16 is identified to be along a central longitudinal axis of the work piece 18 (Col. 2, lines 44-54; Figure 1). 

With respect to claim 11, Koa et al teaches of a EDM apparatus using a method for producing an inverted tapered hole (Abstract; Col. 2, lines 46-54; Figures 1-2E), comprising: commanding a guide assembly 26 to position a first end of an electrode 16 in a direction of an alignment point 20 of a work piece 18 (Col. 3, lines 16-28; Col. 4, lines 53-67; Figure 1); commanding a logic circuit 12 to apply a first voltage (i.e. i.e. such as 180-200 Volts as shown in Figures 1-2B; Col. 2, line 55 thru Col. 3, line 2; Col. 4, lines 25-52) to the electrode 16 wherein the applied voltage generates a spark (Col. 2, line 55 thru Col. 3, line 2; Col. 4, lines 25-52; Figure 1); commanding the guide assembly 26 to rotate the electrode 16 in a first direction (Col. 3, lines 3-15; Figures 1-2E); commanding the guide assembly 26 to advance the electrode 16 toward the alignment point 20 by a first distance (Figures 1-2B) wherein advancing the electrode 16 and applying the first voltage (i.e. such as 180-200 Volts) create a first orifice section 34 (i.e. the examiner defines first orifice section as a positive tapered hole in inlet section of the orifice as disclosed in paragraphs 0024 and 0026 of applicant’s specification. Thus the first section is the top opening of spray hole 34, 36 as shown in Figure 2E of Koa; Col. 5, lines 18-42; Figure 1-2B); commanding the logic circuit 12 to apply a second voltage (i.e. such as 240 Volts. The first and second voltages can be the equal or different) to the electrode 16 and to modify one or more operational parameters (i.e. such as modifying the polarity, the voltage, the current, and the depth of electrode as disclosed in applicant’s specification paragraph 0031) of the electrode 16 (Col. 2, line 65 thru Col. 3, line 2; Col. 4, lines 25-52; Figure 1); commanding the guide assembly 26 to advance the electrode 16 toward the alignment point 20 by the second distance (i.e. the distance of electrode as shown in Figure 2C) wherein advancing the electrode 16 and applying the second voltage (i.e. such as 240 Volts as disclosed in Figure 2C) create a second orifice section (i.e. the examiner defines the second orifice section as either the second increment or third increment as disclosed in paragraph 0024 of applicant’s specification. See the middle section with the smallest diameter of final orifice shown in Figure 2E of Koa; Col. 4, lines 25-52; Col. 5, lines 59 thru Col. 6, line 12; Figure 2C), wherein the first orifice section 34 (i.e. an top opening portion of the final spray hole 34, 36 of Figure 2E) and the second orifice section (i.e. an middle portion of the final spray hole as shown in Figure 2E) form at least a first portion of an orifice comprising a first flow area (i.e. top opening portion diameter of the spray hole 34, 36 as shown in Figure 2E) associated with the first orifice section and a second flow area (i.e. middle portion diameter of the spray hole diameter 34, 36 as shown in Figure 2E) associated with the second orifice section (i.e. an middle portion of the final spray hole as shown in Figure 2E) wherein the first flow area (i.e. top opening portion diameter of the spray hole 34, 36 as shown in Figure 2E) is greater than the second flow area (i.e. middle portion diameter of the spray hole diameter 34, 36 as shown in Figure 2E; Col. 5, line 59 thru Col. 6, line 12; Figures 2C-2D); commanding the logic circuit 12 to apply a third voltage (i.e. such as 240 Volts as disclosed in Figure 2D. The first, second and third voltages can be the equal or different) to the electrode 16 and to modify the one or more operational parameters (i.e. such as polarity, and depth of the electrode, etc.) of the electrode 16 (Col. 2, line 65 thru Col. 3, line 2; Figure 1, 2D); commanding the guide assembly 26 to advance the electrode 16 toward the alignment point 20 by the third distance (i.e. the distance of the first, second and third distances can be equal or different; Figure 2D) wherein advancing the electrode 16 and applying the third voltage (i.e. such as 240 Volts as disclosed in Figure 2D) create a third orifice section 36 (i.e. bottom opening portion of the spray hole 36, 34 as disclosed in Figure 2E; Col. 6, lines 36-62; Figure 2E); commanding the logic circuit 12 to apply a fourth voltage (i.e. such as 240 Volts as disclosed in Figure 2E) to the electrode 16 and modifying the one or more operational parameters (i.e. such as depth of the electrode, etc.) of the electrode 16 (Col. 2, line 65 thru Col. 3, line 2; Figures 1, 2E); and commanding the guide assembly to advance the electrode 16 toward the alignment point by the fourth distance (See the position of the electrode as shown in Figures 2E) wherein advancing the electrode and applying the fourth voltage (i.e. such as 240 Volts as disclosed in Figure 2E) finishes the third orifice section (i.e. bottom opening of the final spray hole 34, 36 as in Figure 2E of Koa; Col. 6, lines 36-62; Figure 1, 2E). 
Koa et al is silent regarding commanding the logic circuit to apply a second voltage to the electrode and to modify one or more operational parameters of the electrode such that the guide assembly advances the electrode toward the alignment point by a second distance after the guide assembly advances the electrode toward the alignment point by the first distance; commanding the logic circuit to apply a third voltage to the electrode and to modify the one or more operational parameters of the electrode such that the guide assembly advances the electrode toward the alignment point by a third distance after the guide assembly advances the electrode toward the alignment point by the second distance; commanding the guide assembly to advance the electrode toward the alignment point by a fourth distance wherein advancing the electrode and applying the fourth voltage create a fourth orifice section, wherein the third orifice section and the fourth orifice section form at least a second portion of the orifice comprising a third flow area associated with the third orifice section and a fourth flow area associated with the fourth orifice section wherein the fourth flow area is greater than the third flow area.
However, Joslin teaches of commanding the logic circuit 42 to apply a second voltage (i.e. power supply total voltage is 14, but the initial voltage of a hole can start at 10 volts and decay to 6 ½ voltage over time of drilling) to the electrode 14 and to modify one or more operational parameters (.i.e. second decreasing the current from a higher start current and next increasing current before finally decreasing current to off current; Figures 2-7) of the electrode 14 such that the guide assembly 28 advances the electrode 14 toward the alignment point by a second distance (i.e. any distance to form the hole 12; Col. 3, lines 33-52; Figures 1, 4) after the guide assembly 28 advances the electrode 14 toward the alignment point by the first distance (i.e. any distance to form the hole 12; Col. 3, lines 33-52; Figures 1, 4); commanding the logic circuit 42 to apply a third voltage (i.e. power supply total voltage is 14, but the initial voltage of a hole can start at 10 volts and decay to 6 ½ voltage over time of drilling) to the electrode 14 and to modify the one or more operational parameters (.i.e. second decreasing the current from a higher start current and next increasing current before finally decreasing current to off current; Figures 2-7) of the electrode 14 such that the guide assembly 28 advances the electrode 14 toward the alignment point by a third distance (i.e. any distance to form the hole 12; Col. 3, lines 33-52; Figures 1, 4) after the guide assembly 28 advances the electrode 14 toward the alignment point by the second distance (Col. 3, lines 33-52; Figures 1, 4); commanding the guide assembly 28 to advance the electrode 14 toward the alignment point by a fourth distance (i.e. any distance to form the hole 12; Figure 2) wherein advancing the electrode 14 and applying the fourth voltage (i.e. providing at most 14 volts total. In abstract the ECM apparatus allows the voltage, current and power to vary with depth to achieve the desired profile cross section) create at least a fourth orifice section (i.e. bottom opening of the hole in Figures 2; Col. 3, lines 33-52; Figures 1-2), wherein the third orifice section (i.e. same as the lower middle section of the hole in Figure 2) and the fourth orifice section (i.e. bottom section of the hole in Figure 2) form at least a second portion i.e., the combination of third and fourth orifice section as shown in Figure 2) of the orifice (i.e. the hole as shown in Figure 2) comprising a third flow area (i.e. the lower middle section diameter of the hole in Figure 2) associated with the third orifice section (i.e. same as the lower middle section of the hole in Figure 2) and a fourth flow area (i.e. same as the bottom opening section diameter of the hole in Figure 2) associated with the fourth orifice section  (i.e. bottom opening section of the hole in Figures 2) wherein the fourth flow area (i.e. same as the bottom opening section diameter of hole in Figure 2) is less than the third flow area (i.e. the lower middle section diameter of the hole in Figure 2; Col. 2, lines 5-16; Col. 4, lines 17-29; Figures 1-2).
Hockenberger teaches of varying a voltage to create the multiple cross sectional area of the injection port 20 shown in figure 3. Thus a fourth voltage by spark erosion (i.e. EDM machining is a type of spark erosion. All EDM uses an electrode) to the electrode and modifying the one or more operational parameters (i.e. varying the parameters of voltage, current, intensity, and feeding speed) of the electrode (Col. 3, lines 21-35; Figure 3). Hockenberger teaches of advancing the electrode (i.e. implied) and applying the fourth voltage create (i.e. the varying of voltage creates the variation in cross-sectional shape) a fourth orifice section 27 (Figure 3), wherein the third orifice section 21 and the fourth orifice section 27 form at least a second portion (i.e. lower portion of the injection port 21, 27; Figure 3) of the orifice 20 comprising a third flow area (i.e. diameter of third orifice section 21; Figure 3) associated with the third orifice section 21 and a fourth flow area (i.e. diameter of fourth orifice section 27; Figure 3) associated with the fourth orifice section 27 wherein the fourth flow area (i.e. diameter of fourth orifice section 27; Figure 3) is greater than the third flow area (i.e. diameter of third orifice section 21; Col. 3, lines 5-35; Figure 3).   
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Koa et al with Joslin, by modifying the method steps of controller that produces a second, third and fourth voltage with a three sectioned hole as taught by Koa to incorporate a controller to produces a first, second, third and fourth voltage to vary holes sizes in four sections as taught by Joslin, and in further view incorporate the four sectioned hole produced by various voltages as taught by Hockenberger, in order to provide for substantially uniform deep holes to be drilled at a relatively high feed rate.

With respect to claim 13, the modification of Koa et al and Joslin discloses substantially all features as set forth in claim 11 above, such that the first orifice section (i.e. the top opening of the final spray hole diameter 34, 36 as shown in Figure 2E) and the second orifice section (i.e. a middle portion of the final spray hole diameter 34, 36 as shown in Figure 2E) form at least a portion of an outlet section of the orifice 34, 36 (Col. 5, lines 18-34; Figures 1-2E); the third orifice section 36 (i.e. bottom open portion of the final spray hole diameter 36 as shown in Figure 2E) forms at least a portion of a middle section of the orifice 34, 36 ( Col. 6, lines 25-51; Figures 2E). 
 However the modification of Koa et al and Joslin is silent regarding the third orifice section forms at least a portion of a middle section of the orifice; the fourth orifice section forms at least a portion of an inlet section of the orifice; and the portion of the outlet section and the portion of the inlet section form a venturi shape.
However, Hockenberger teaches that the third orifice section 21 (i.e. upper middle section of the hole in Figure 3) forms at least a portion of a middle section 21-22, 25 of the orifice 20 (Figure 3); the fourth orifice section 27 (i.e. top portion of the hole 20) forms at least a portion of an inlet section of the orifice 20 (Col. 3, lines 5-20; Figure 3); and the portion of the outlet section 20, 22, 25, 28 (i.e. bottom portion of hole as shown in Figure 3) and the portion of the inlet section 21, 27 (i.e. top portion of hole as shown in Figure 3) form a venturi shape (.i.e. from wide to small then wide areas for flow of fluid; Col. 3, lines 5-35; Figure 3). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Koa et al and Joslin with Hockenberger, by modifying the three sectioned hole produced by the four different voltages as taught by Koa and Joslin with the four sectioned hole produced by various voltages as taught by Hockenberger, because Hockenberger provides an increase in efficiency in the conversion of the fuel pressure into a speed of the fuel stream fed in, and as a result the efficiency of fuel distribution in the engine, are increased.

With respect to claim 14, Koa et al discloses a diameter of the outlet section (i.e. top portion of Figure 2E hole) of the orifice 34, 36 has a diameter greater than a diameter of the middle section (i.e. Figure 2E middle section) of the orifice 34, 36 (Col. 6, lines 36-62; Figure 2E), and a diameter of the inlet section (i.e. bottom portion of Figure 2E hole) of the orifice 34, 36 has a second diameter that is greater than the diameter of the middle portion (i.e. Figure 2E middle section) of the orifice 34, 36 (Col. 6, lines 36-62; Figure 2E).

With respect to claim 15, Koa et al teaches that the one or more operational parameters (i.e. such as polarity, voltage, current, depth of electrode, etc.) include at least one of a voltage applied to the electrode (Col. 2, line 61 thru Col. 3, line 2).

With respect to claim 16, Koa et al teaches that the work piece 18 comprises at least a first portion 30 of a fuel injector nozzle 18 and the orifice 34, 36 is an injection orifice of the fuel injector nozzle 18 (Col. 1, lines 13-23; Col. 3, lines 55-61; Col. 4, lines 54-67; Figure 1).

With respect to claim 17, Koa et al teaches of the applied first voltage generates a spark that contacts the work piece 18 and causes material to be removed from the work piece 18 thereby creating the first orifice section 34 (Col. 2, lines 44-67; Figure 1).

Response to Arguments
Applicant's arguments filed July 29, 2021 have been fully considered but they are not persuasive. 
Applicant argues: The prior art combination of Kao, Joslin and Hockenberger does not teach what is claimed in the amendment of claims 1, 11 and 19. There is no combination of Kao, Joslin and Hockenberger can render amended claim 1 obvious. Accordingly, applicant respectfully requests withdrawal of the rejection. 

Examiner response: After further search and consideration of applicant’s amended claim set, the examiner respectfully disagrees with applicant’s interpretation of the previous 35 USC 103 rejections of independent claim 1, 11 and 19.
Regarding claim 19, the examiner has withdrawn the previous 35 USC 103 rejection and now rejects claim 19 under 35 USC 102. Based on applicant’s claim language, claim 19 requires an apparatus comprising: a controller including memory and a processor; a guide assembly connected to controller; an electrode coupled within the guide assembly; wherein the memory has instructions that when executed by the processor cause AT LEAST ONE OF: a guide assembly to rotate the electrode, the electrode to produce one or more sparks toward a work piece, the controller to adjust one or more operational parameters of the electrode and guide assembly to advance the electrode toward the alignment point, or….etc. Since the examiner interprets the claims language in the alternative, the examiner interprets that as long as the prior art reads one of the component functional steps listed in the claim, claim 19 is rejected. After further consideration the examiner has found that the prior art Kao reads on at least one of the components functional steps listed in claim and is now rejected under 35 USC 102.  

After further search and consideration applicant’s amendments of claims 1 and 11 raised new 35 USC 112 issues. Although applicant’s amendments appear to overcome the previous 35 USC 103 rejection of the last office action, further consideration, the examiner determined that it did not. Thus claims 1 and 11 previous 35 USC 103 rejections is maintained.  
Regarding the new 35 USC 112 rejections of claims 1, 11 and 19, the examiner found that it was unclear how the term “an alignment point of the work piece” was defined in the claim. Applicant’s specification indicates that the alignment point is on the work piece or at a position within the work piece, however applicant’s claim can read on an alignment point outside of the work piece and non-linear to the electrode. Based on a broad interpretation of the claim, the examiner interprets that the alignment point is used to position the work piece and not necessarily the electrode, thus the alignment point does not have to be linear to the electrode or on the work piece. The examiner suggest the claims to be amended to define the alignment point in relationship to the advancing distance of the electrode to a reference point on the work piece. 
  Regarding the new 35 USC 112 rejection of claims 1 and 11, the examiner found that it was unclear what additional structure is required for the controller to receive the depth indication of a first second and third distance, to execute the method of claim 1? The examiner found that the relationship between the controller and the guide assembly unclear to advance the electrode to a second, third and fourth distance.
However paragraph 00022 of applicant’s specification does disclose that “the guide assembly 120 of system 100 may be mechanically and electrically coupled to electrode 102 such that guide assembly 120 may exert mechanical and positional control of electrode 102 to allow a user to achieve the desired placement and positional alignment of electrode 102 relative to work piece 112”. Therefore the examiner suggest amending claims 1 to include the structure of the guide assembly in combination with the controller and to indicate how the guide assembly and controller are connected so that the positioning of the electrode is to the desired depth.  Furthermore the examiner suggest amending claim 11 to show the structural relationship between the controller and the guide assembly to advance the electrode per the recitation of the method of claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        August 12, 2021
/SANG Y PAIK/Primary Examiner, Art Unit 3761